DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 21 April 2021 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(b) are withdrawn in light of applicant’s amendments and arguments to the claims on 21 April 2021.
With regard to the claim rejections under 35 USC 103, applicant argues the prior art fails to fairly teach or suggest all claim limitations as amended, of an adsorptive gas separation process for separating at least a first component from a multi-component fluid mixture, the process comprising: (a) admitting said multi-component fluid mixture comprising at least said first component, at a pressure equal to or greater than a first pressure threshold as a feed stream into an adsorptive gas separator comprising at least one adsorbent material in at least one contactor and an adsorption zone of said at least one contactor, adsorbing at least a portion of said first component on said at least one adsorbent material in said adsorption zone of said at least one contactor to form a first product stream depleted in said first component relative to said feed stream, and recovering said first product stream from said at least one contactor; (b) admitting a second regeneration stream, at a sub-ambient pressure, having a second component into said adsorptive gas separator and a second regeneration zone of said at least one contactor, adsorbing at least a portion of said second component of said second regeneration stream on said at least one adsorbent material, desorbing at least a portion of said first component adsorbed on said at least one adsorbent material to form a fifth product stream enriched in at least one of said first component and said second component relative to said feed stream, and recovering said fifth product 
As applicant argues the prior art combination of Sircar (US 6,322,612) taken with Engler (EP 10004343) fails to fairly teach or suggest all limitations of the claims as amended, specifically wherein the process includes admitting said multi-component fluid mixture comprising at least said first component, at a pressure equal to or greater than a first pressure threshold as a feed stream into an adsorptive gas separator comprising at least one adsorbent material in at least one contactor and an adsorption zone of said at least one contactor, followed by admitting a second regeneration stream, at a sub-ambient pressure, having a second component into said adsorptive gas separator and a second regeneration zone of said at least one contactor (see arguments page 20-21) and the claim rejections under 35 USC 103 are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772